Per Curiam.

Appellant argues that the only final appealable order is the entry of confirmation and distribution. The November 2, 1982 judgment entry granting summary judgment or the January 24,1983 entry denying a new trial are the final orders from which appellant should have appealed. Oberlin Savings Bank v. Fairchild (1963), 175 Ohio St. 311 [25 O.O.2d 181], is explicit and dispositive in this regard as are App. R. 3 and 4(A) and R.C. 2505.02.
Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Gelebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.